Citation Nr: 1631085	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-25 964	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for a right wrist strain. 
 
2.  Entitlement to an initial compensable rating for a left wrist strain with a left distal wrist lesion. 

3.  Entitlement to an initial compensable rating for a right thumb strain.

4.  Entitlement to an initial compensable rating in excess of 10 percent for a left ankle strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to September 1986 and from January 1989 to August 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for left and right wrist, right thumb and left ankle disabilities; effective September 1, 2001.

In August 2015, the Board remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the U.S. Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  That is, in order for a VA examination to be adequate, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion of the opposite undamaged joints.  In this case the Veteran was afforded VA examinations in April 2008, November 2012 and December 2015.  However, all of the results required by § 4.59, as interpreted in Correia, have not been reported.  

The examinations of the left wrist have noted abnormalities of the left ulnar bone, following an in-service fracture.  It is not clear from these reports, whether there is a deformity of the left wrist joint so as to warrant a compensable rating under 38 C.F.R. § 4.59 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the December 2015 examination to report the passive motion, and motion in weight bearing, and non-weight bearing for the wrists, the right and left thumb, and left and right ankles.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why this is so.  

The examiner should opine whether the left wrist is malaligned.  In addition to observing the left ulna, the examiner should note previous diagnostic studies.

This information is required by VA regulations as interpreted by the Court.

If the examiner is unable to provide this information, the Veteran should be afforded new examinations.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

